Citation Nr: 0826203	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-41 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for Parkinson's disease, to 
include as secondary to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania, denying the veteran's claim of 
service connection for Parkinson's disease.  


FINDING OF FACT

The evidence does not establish that the veteran's 
Parkinson's disease is related to his military service, to 
include as due to exposure to Agent Orange.  


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated during 
the veteran's active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in March 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The letter also 
outlined what is required for presumptive service connection 
in claims involving Agent Orange exposure.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal until June 2006.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
that complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumptive period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for Parkinson's 
disease because there is no evidence to satisfy the second 
and third criteria listed above.  Specifically, there is no 
evidence of an in-service disease or injury, and there is no 
medical evidence that Parkinson's disease manifested within 
one-year of the veteran's separation from service.  Upon 
separation in 1968, the veteran's neurological condition was 
found to be normal.  Additionally, there is no medical 
evidence of a nexus between the veteran's current Parkinson's 
disease and his military service.  

Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
disease or injury to establish a service connection claim 
cannot be met upon additional examination.  The veteran was 
not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  The veteran has also submitted private 
medical evidence, as well as numerous articles and scholarly 
pieces on neurological disorders.  VA has incorporated this 
evidence with the record.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A § 1116(a)(1).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

Under the Agent Orange Act of 1991 and the Veterans Education 
and Benefits Expansion Act of 2001, the Secretary of Veterans 
Affairs has contracted with the National Academy of Sciences 
(NAS) to review medical studies on Agent Orange.  According 
to law, based on the NAS studies, the Secretary makes 
determinations as to whether a presumption of service 
connection is warranted for various disorders.  The following 
diseases have been associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e) (2007).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42,600 (June 24, 2002).  

A veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed 
at 38 C.F.R. § 3.309(e), he or she is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f).  
"Service in Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

In Haas v. Nicholson, No. 2007-7037 (Fed. Cir. May 8, 2007), 
the United States Court of Appeals for the Federal Circuit 
upheld the Board's interpretation that, for purposes of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually 
been present at some point during the Vietnam conflict on the 
landmass of Vietnam or in its inland waters.  

Where a veteran who served for ninety days or more develops 
an organic disease of the nervous system, such as Parkinson's 
disease, to a degree of 10 percent or more within one year 
from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Facts and Analysis 

The veteran was diagnosed with Parkinson's disease in July 
2000.  The veteran contends that his Parkinson's disease is 
related to his exposure to Agent Orange during his military 
service in the Republic of Vietnam.  The Board finds, 
however, that the evidence of record does not support a grant 
of service connection on a presumptive or direct basis.  

At the outset, the Board concedes that the veteran was 
exposed to Agent Orange during his military service in 
Vietnam.  The veteran served from September 1966 to November 
1968.  This falls within the time period outlined in 38 
U.S.C.A. § 1116(f).  Since there is no affirmative evidence 
establishing that the veteran was not exposed to Agent 
Orange, the Board will presume that the veteran was in fact 
exposed to Agent Orange.  

Exposure to Agent Orange is only one of the criteria 
necessary for a presumption of service connection to apply, 
however.  The evidence must also show that the veteran 
currently has one of the diseases found by the Secretary of 
VA to be associated with exposure to Agent Orange.  See 
38 C.F.R. § 3.309(e).  

As outlined above, according to law and based on NAS studies, 
the Secretary of Veterans Affairs has determined that a 
presumption is not warranted for certain disorders.  These 
include Parkinson's disease and Parkinsonism, and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See 72 Fed. Reg. 32395-32407 (June 12, 2007).  

Therefore, since Parkinson's disease is not a disease listed 
in 38 C.F.R. § 3.309(e), and thus has been found to not be 
associated with herbicides by the Secretary of VA, 
presumptive service connection cannot be granted.  

While the veteran asserts that his Parkinson's disease should 
be presumptively service-connected due to his exposure to 
Agent Orange, the Board will also consider the veteran's 
claim on a direct basis to afford him all possible avenues of 
entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).  That is to say, the Agent Orange presumption 
does not preclude a veteran from establishing direct service 
connection with proof of actual direct causation.

As previously noted above, for a claim to be granted on a 
direct basis, there must be competent evidence of current 
disability (established by medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (established 
by lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability 
(established by medical evidence).  See generally, Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom.; 
Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

A review of the veteran's service medical records establishes 
that the veteran did not suffer from Parkinson's disease 
during his military service, he did not exhibit any symptoms 
of Parkinson's disease during his military service, and he 
did not suffer any disease or injury during his military 
service that has been related to Parkinson's disease.  
According to the veteran's November 1968 separation 
examination, the veteran's neurologic condition was 
"normal" upon separation.  

Likewise, there is no evidence of Parkinson's disease within 
one-year of the veteran's separation from active duty.  The 
record shows that Parkinson's disease was diagnosed in 2000, 
which is well beyond the one-year presumptive period 
following the veteran's separation from service in 1968.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for or 
complaints of Parkinson's disease for over 30 years after 
separation from service tends to establish that the veteran's 
current Parkinson's disease was not a result of his military 
service.

The Board recognizes that the veteran has submitted an 
article stating that it can take "decades" for Parkinson's 
disease to manifest to a diagnosable degree.  Another excerpt 
from a book submitted by the veteran notes that Parkinson's 
disease is "[a] slowly progressing, degenerative disorder of 
the nervous system."  The veteran appears to be raising a 
contention that because Parkinson's disease may be slow to 
develop, it must be related to his military service.  
However, without medical evidence applying this argument to 
the veteran's case, these medical articles do not assist the 
veteran's claim.  

The veteran has submitted a number of other articles as well, 
referring to herbicides and pesticides and their possible 
relationship to neurological disorders. The Board notes that, 
with regard to medical treatise evidence, the Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  In the present case, the evidence submitted 
by the veteran is not accompanied by the opinion of any 
medical expert.  The Board concludes that this information is 
insufficient to establish the required medical nexus opinion.  

In December 2005, VA received a large number of pages 
photographed from a book titled Neurotoxicity: Identifying 
and Controlling Poisons of the Nervous System.  However, this 
text was not written specifically about Agent Orange.  While 
Agent Orange may be mentioned at times, the text also 
references neurotoxins such as plastics, lead, cocaine, and 
pesticides.  Additionally, the text is not relating these 
substances just to Parkinson's disease, but to many different 
neurological and psychological disorders, including 
Alzheimer's disease.  

Therefore, this text does not provide support for the 
veteran's claim.  It simply notes that evidence shows a 
plethora of neurotoxins found in our environment can cause 
any number of psychological and neurological diseases.  It 
does not provide evidence that Agent Orange exposure may 
result in Parkinson's disease, and it certainly does not 
provide support for the veteran's claim that his Parkinson's 
disease is more likely than not related to his exposure to 
Agent Orange.  Therefore, the Board does not find this 
evidence to be persuasive.  

The veteran also submitted an article from a website, which 
noted there was insufficient evidence to determine whether 
there was an association between Agent Orange exposure and 
neurological disorders.  Handwritten in the margin of this 
article is the phrase "[i]s this not reasonable doubt?"  
The Board finds that this article does not create reasonable 
doubt.  This article generically refers to "neurological 
disorders" without any specific reference to Parkinson's 
disease.  Therefore, it provides no support for the veteran's 
claim that his current Parkinson's disease is related to his 
exposure to Agent Orange some 40 years ago.  

The veteran also submitted a newspaper article from The 
Columbus Dispatch dated December 11, 2005.  This article 
notes that researchers believe they have found supporting 
evidence relating Parkinson's disease to chemicals used in 
the United States.  However, this article does not reference 
Agent Orange.  Additionally, the article was written about an 
individual who was exposed to industrial solvents while 
operating a dry cleaner for 7 years, as well as mixtures of 
at least a dozen herbicides and insecticides over his 25 
years as a farmer.  Therefore, this evidence is not relevant 
to the veteran's claim.  

A final article that will be addressed by VA is from another 
website, and states that "[m]ore than 15 scientific studies 
have linked Parkinson's disease in people to environmental 
conditions such as working in the agricultural or chemical 
industries."  However, further reading of the article 
indicates that reference was being made to weed killers that 
were sprayed on suburban lawns, and the herbicide glyphosate 
in Columbia.  The article was not written about Agent Orange.  
Reference to these other chemicals has no bearing on the 
veteran's claim that there is a connection between his 
Parkinson's disease and his military service in Vietnam.  

As a final matter, VA has also received numerous statements 
from the veteran, contending that his Parkinson's disease is 
related to his military service.  While the veteran may truly 
believe this, he is not qualified to provide such an opinion.  
A layperson is generally not capable of opining on matters 
requiring medical knowledge, to include a determination of 
the origins of a specific disorder.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, while the Board is sympathetic 
to the veteran's claim, his opinion as to the etiology of his 
Parkinson's disease is not competent medical evidence, and is 
not credible evidence of a nexus between the veteran's 
Parkinson disease and his military service. 

In sum, the veteran claims that exposure to Agent Orange 
during his Vietnam service caused his current Parkinson's 
disease.  There is no medical evidence supporting such a 
connection.  He has submitted numerous articles that 
implicate chemical exposure in the development of Parkinson's 
disease, but they do not link that disease to Agent Orange.  
The veteran in effect asks the Board to fill in the gap with 
a presumption on this critical point.  However, the NAS 
studies provide a preponderance of evidence against such a 
presumption.  

Furthermore, since there is no medical evidence of a nexus 
between the veteran's Parkinson's disease, and his military 
service, service connection cannot be granted.  Since the 
preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt 
are not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The veteran's claim must be 
denied.  


ORDER

Entitlement to service connection for Parkinson's disease, to 
include as secondary to Agent Orange exposure, is denied.  



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


